UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1 )* FORTRESS FINANCIAL GROUP, INC. / WY (Name of Issuer) Common Stock, par value $.0001 per share (Title and Class of Securities) 34958T 107 (CUSIP Number) SLOANE INVESTMENTS, INC. Renasa House, 170 Oxford Road, Melrose,Johannesburg, Gauteng, Republic of South Africa 2196 Tel: + 27 11 380-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 28, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 34958T 107 1Names of Reporting Persons.SLOANE INVESTMENTS, INC. I.R.S. Identification Nos. of above persons (entities only): 98-0562470 2Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) |X| 3SEC Use Only 4Source of Funds (See Instructions) OO 5Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[ ] 6Citizenship or Place of Organization Incorporated in the State of Wyoming, USA. 7 Sole Voting Power Number of Shares Beneficially
